Case 1:18-cr-00899-LAK Document 76

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

-against-

FELIX JACOB SALOMON GUILLEN,

Defendant.

ORDER

LEWIS A, KAPLAN, District Judge.

Filed 03/23/21 Pageiof1

 

 

USDC SDNY

DOCUMENT | |

ELECTRONICALLY FILED
| DOC #: | 7

“77% ATE FILED: 120

   

18-cr-0899 (LAK)

The government shall file its response to the defendant’s motion for compassionate
release on or before April 13, 2021. Any reply by defendant shall be filed on or before April 20,

2021.
SO ORDERED.

Dated: March 23, 2021

 

Lewis A, Kaplarf
United States District Judge

 

 

 
